UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) ýQuarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended February 29, 2012 oTransition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-32526 BSD Medical Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 75-1590407 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2188 West 2200 South Salt Lake City, Utah 84119 (Address of principal executive offices, including zip code) (801) 972-5555 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer ý Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý As of April 9, 2012, there were 29,661,823 shares of the Registrant’s common stock, $0.001 par value per share, outstanding. BSD MEDICAL CORPORATION FORM 10-Q FOR THE QUARTER ENDED FEBRUARY 29, 2012 PART I - Financial Information Item 1 .Financial Statements (Unaudited) Condensed Balance Sheets 3 Condensed Statements of Operations and Comprehensive Loss 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II - Other Information Item 1A. Risk Factors 25 Item 6. Exhibits 25 Signatures 26 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements BSD MEDICAL CORPORATION Condensed Balance Sheets (Unaudited) ASSETS February 29, August 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $20,000 Related party trade accounts receivable Inventories, net Other current assets Total current assets Property and equipment, net Patents, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue – current portion Total current liabilities Deferred revenue – net of current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value, 80,000,000 shares authorized, 29,686,154 shares issued Additional paid-in capital Treasury stock, 24,331 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ See accompanying notes to condensed financial statements 3 BSD MEDICAL CORPORATION Condensed Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended Six Months Ended February 29, February 28, February 29, February 28, Revenues: Sales $ Sales to related parties Equipment rental Total revenues Cost of Revenues: Cost of sales Cost of related party sales Cost of equipment rental Total cost of revenues Gross margin (loss) ) Operating costs and expenses: Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) Other income (expense): Interest income Other income (expense) Total other income Loss before income taxes ) Income tax benefit - Net loss and comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding: Basic Diluted See accompanying notes to condensed financial statements 4 BSD MEDICAL CORPORATION Condensed Statements of Cash Flows (Unaudited) Six Months Ended February 29, February 28, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash usedin operating activities: Depreciation and amortization Stock-based compensation Loss on disposition of property and equipment - Decrease (increase) in: Receivables Income tax receivable - Inventories ) ) Other current assets ) Increase (decrease) in: Accounts payable ) Accrued liabilities Customer deposits - Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Cash flows from financing activities: Net proceeds from the sale of common stock - Proceeds from the exercise of warrants - Proceeds from the exercise of stock options - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See accompanying notes to condensed financial statements 5 BSD MEDICAL CORPORATION Notes to Condensed Financial Statements (Unaudited) Note 1. Basis of Presentation The interim financial information of BSD Medical Corporation (the “Company”) as of February 29, 2012 and for the three months and six months ended February 29, 2012 and February 28, 2011 is unaudited, and the condensed balance sheet as of August 31, 2011 is derived from our audited financial statements.The accompanying unaudited condensed balance sheets as of February 29, 2012 and August 31, 2011, the related unaudited condensedstatements of operations and comprehensive loss for the three months and six months ended February 29, 2012 and February 28, 2011, and the related unaudited condensed statements of cash flows for the six months ended February 29, 2012 and
